As filed with the Securities and Exchange Commission on May 21, 2013 Registration No. 333-187866 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 ON FORM S-1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMREP CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma59-0936128 (State or other jurisdiction(I.R.S. Employer of incorporation or organization) Identification Number) 300 Alexander Park, Suite 204 Princeton, NJ 08540 (609) 716-8200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Peter M. Pizza Vice President and Chief Financial Officer AMREP Corporation 300 Alexander Park, Suite 204 Princeton, NJ 08540 (609) 716-8210 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Christopher V. Vitale, Esq. Vice President, General Counsel and Secretary AMREP Corporation 300 Alexander Park, Suite 204 Princeton, NJ 08540 F. Douglas Raymond III, Esq. Brian J. Lynch, Esq. Drinker Biddle & Reath LLP One Logan Square, Suite 2000 Philadelphia, PA 19103 (215) 988-2700 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ý If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer 
